Citation Nr: 1038978	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-
connected skin disorder.

3.  Entitlement to a rating in excess of 30 percent for service-
connected heart disorder.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.

5.  Entitlement to a rating in excess of 20 percent for service-
connected status-post cerebrovascular accident with residual mild 
right hemiparesis, right upper extremity.

6.  Entitlement to a rating in excess of 10 percent for service-
connected status-post cerebrovascular accident with residual mild 
right hemiparesis, right lower extremity.

7.  Entitlement to a compensable rating for right inguinal 
hearing, status-post repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran retired in October 1983 after approximately 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in March 2004 and March 
2006 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In pertinent part, the March 
2006 rating decision denied his PTSD claim, while all other 
claims were initially addressed by the March 2004 rating 
decision.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of this 
hearing has been associated with the Veteran's VA claims folder.

For the reasons stated below, the Board finds that, with the 
exception of the PTSD claim, further development is required with 
respect to the Veteran's appellate claims.  Accordingly, these 
claims are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The record does not reflect the Veteran engaged in combat, 
nor was he held as a prisoner-of-war (POW), nor has he contended 
he has PTSD due to the stressor of fear of hostile military or 
terrorist activity while on active duty.

3.  Although the Veteran has a competent medical diagnosis of 
PTSD, there is no credible supporting evidence to corroborate his 
report of in-service stressor(s) upon which this diagnosis was 
based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009); 75 Fed. 
Reg. 39,843 (July 13, 2010), with correcting amendments at 75 
Fed. Reg. 41,092 (July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in July 2005, which is clearly prior to 
the March 2006 rating decision that initially adjudicated his 
PTSD claim.  In pertinent part, this letter informed the Veteran 
of what was necessary to substantiate his PTSD claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements and hearing 
testimony submitted in support of his PTSD claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The Board acknowledges that the notice provided to the Veteran 
with respect to this claim did not include information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of the 
evidence is against the claim of service connection for PTSD, and 
it must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Consequently, the Board concludes that the Veteran has 
not been prejudiced by this lack of notification regarding the 
Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as noted in the preceding paragraph, the 
Veteran has indicated familiarity with the requirements for the 
benefits sought on appeal.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board 
finds that the Veteran was notified and aware of the evidence 
needed to substantiate his PTSD claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding the PTSD claim.  The Veteran's service treatment and 
personnel records are on file, as are various post-service 
medical records.  Further, the Veteran has had the opportunity to 
present evidence and argument in support of this claim, to 
include at the May 2010 Board hearing.  Nothing indicates the 
Veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  Moreover, there is 
competent medical evidence, to include a May 2008 VA examination, 
which diagnoses the Veteran with PTSD and linking the etiology of 
such to his active service.  As such, the medical evidence is 
fully favorable, and the resolution of this claim depends upon 
whether the evidence supports the Veteran's account of 
stressor(s) upon which the diagnosis of PTSD is based.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror".  
DSM-IV at 427-28.  These criteria are no longer based solely on 
usual experience and response but are individualized (geared to 
the specific individual's actual experience and response).  
Hence, under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of a predisposition toward 
development of that condition.  Cohen, supra.

With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. 
§ 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this Prior to July 13, 
2010, VA had generally required that, where a determination is 
made that the Veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
Veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).



Analysis

In the instant case, as noted above, the Board has already 
acknowledged that there is competent medical evidence diagnosing 
the Veteran with PTSD and linking the etiology of such to his 
active service.  Therefore, the resolution of this case depends 
upon whether the record supports his account of stressor(s) upon 
which that diagnosis is based.

The May 2008 VA examination stated that the Veteran had combat 
experience in Vietnam, and attributed the diagnosed PTSD to this 
experience.  However, the record does not support a finding that 
the Veteran engaged in combat while on active duty.  He received 
no awards or decorations indicative of such service.  Moreover, 
such service is inconsistent with his military occupational 
specialty (MOS) that involved various supply duties.  Further, in 
his statements and hearing testimony regarding this case he has 
not contended he actually engaged in combat with the enemy while 
on active duty.  Therefore, service connection for PTSD is not 
warranted on this basis.

The record also does not reflect, nor does the Veteran contend, 
that he was held as a POW while on active duty.  Consequently, 
service connection is not warranted for PTSD on this basis 
either.

The Veteran has contended that he has PTSD due to his active 
service in the Republic of Vietnam, and his service personnel 
records confirm he had such service.  However, he has provided 
little or no specifications regarding his purported stressor(s).  
An April 2005 VA outpatient treatment record noted, in part, that 
he reported being depressed since Vietnam; that he related 
encountering things that he found upsetting and frightening to 
him; and that he related seeing the aftermath of death.  At his 
May 2010 hearing, and in a subsequent statement, he reported 
being responsible for obtaining personal items from bodies of 
soldiers killed in action and shipping them home to relatives.  
No other stressor appears to have been identified by the Veteran.

In view of the foregoing, the Board finds that the Veteran has 
not identified a stressor which involved "fear of hostile 
military or terrorist activity" as contemplated by the revised 
regulatory provisions.  There is no other evidence of record 
which otherwise supports his purported stressor.  Further, he has 
provided only minimal, generic information regarding this 
stressor.  As such, there does not appear to be any reasonable 
possibility that it can be verified through official channels.

For these reasons, the Board finds that the Veteran does not have 
a verified stressor(s) to support his diagnosis of PTSD.  
Consequently, service connection must be denied for such a 
disability.

Although the Veteran's claim is predicated as his psychiatric 
disorder being PTSD, in Clemmons v. West, 206 F.3d 1401, 1403 
(Fed. Cir. 2000) the Federal Circuit clarified how the Board 
should analyze claims for PTSD and other acquired psychiatric 
disorders.  As emphasized in Clemmons, though a veteran may only 
seek service connection for PTSD, the veteran's claim "cannot be 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may be reasonably 
encompassed."  Id.  Therefore, the Board will proceed with 
adjudication of this claim as to whether the Veteran's currently 
diagnosed acquired psychiatric disorder warrants a grant of 
service connection.  In this case, the record reflects the 
Veteran has also received diagnoses of depressive disorder and 
anxiety disorder.

The Board notes, however, that there is no indication of any 
psychiatric problems in the Veteran's service treatment records.  
In fact, his psychiatric condition was consistently evaluated as 
normal on his service examinations, to include his July 1983 
retirement examination.  On a Report of Medical History completed 
in conjunction with his retirement examination, he indicated that 
he had not experienced depression or excessive worry, or nervous 
trouble of any sort.  As such, these assertions are inconsistent 
with and contradict his present statements that he has 
experienced depression since his service in Vietnam.

The Board also notes that the record does not reflect any post-
service medical evidence of any psychiatric problems until years 
after the Veteran's retirement from active service.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.).  
Moreover, even though the Veteran reported symptoms since his 
service in Vietnam, the Board finds it significant that more 
recent problems pertaining to his psychiatric disorder were noted 
in the April 2005 VA treatment record to include sexual 
harassment at work and identity theft.  

In addition, no competent medical opinion is of record which 
relates the Veteran's psychiatric disorder to active service 
other than that, such as the May 2008 VA examination, which 
relates PTSD to combat in Vietnam.  Moreover, the Board concludes 
that no development on this matter is warranted in this case.  As 
noted above, the Veteran has not identified any basis for linking 
his current psychiatric disorder to service other than the 
aforementioned stressor(s) which the Board has found to be 
unverified and unverifiable.  In the absence of evidence of in-
service incurrence or aggravation of the current psychiatric 
disorder, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical nexus opinion would not be supported by what 
actually occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link this 
disability to the Veteran's military service.  The Court has held 
on a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not probative); 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for an acquired psychiatric disorder, to include PTSD.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to this claim must be 
denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

With respect to the Veteran's service-connected skin disorder, 
the Board notes that it is rated pursuant to 38 C.F.R. § 4.118,  
Diagnostic Code 7806, for evaluation of dermatitis or eczema.  
Under this Code, if the skin condition covers an area of less 
than 5 percent of the entire body or exposed areas affected, and 
no more than topical therapy is required during the past 12- 
month period, a noncompensable rating is warranted.  If at least 
5 percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent under the revised criteria is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  

In this case, the Board acknowledges that the Veteran was 
accorded VA medical examinations of his service-connected skin 
disorder in March 2004, December 2006 and May 2008, which 
included findings as to the percentage of body surface affected.  
However, his description of these skin problems at his May 2010 
hearing indicated it covered more body surface than what was 
found on the last examination.  Therefore, the Board finds that a 
new examination is necessary in the instant case.  See VAOPGCPREC 
11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Although he did not indicate his other service-connected 
disabilities have increased in severity since the last VA medical 
examination, the Veteran did indicate at his May 2010 hearing 
that he had had more recent treatment for his service-connected 
disabilities than what was available at the time the RO last 
adjudicated this case.  For example, he identified recent 
treatment for his service-connected heart disorder and 
hypertension by a Dr. K, and subsequently submitted an authorized 
release for these records.  Therefore, a remand is required in 
order to request these records.

In addition to the records of Dr. K, the Veteran indicated at his 
May 2010 hearing that he had had recent treatment of his service-
connected disabilities through VA.  Although he did not specific 
which of the service-connected disabilities this treatment 
involved, under the law, VA medical records which are in 
existence are constructively of record and the failure of the RO 
or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for appellate 
review.  38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95.  In circumstances such as 
these, the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the Board 
concludes that a remand is necessary to obtain these records.

The Board also reiterates that the record does not indicate the 
Veteran has received the requisite notice regarding disability 
rating(s) and effective date(s) mandated by the holding of 
Dingess, supra.  Granted, the Board determined that this 
deficiency did not prejudice adjudication of the PTSD claim.  
Nevertheless, as a remand is already required with respect to 
this claim, the Board concludes that he should be provided with 
such notification.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
upon individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  Here, the Veteran has contended and submitted 
evidence that he is unemployable due to his service-connected 
heart disorder and hypertension.  Therefore, the issue of 
entitlement to a TDIU should be addressed while this case is on 
remand.

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined 
by the case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected skin disorder, heart disorder, 
hypertension, hemiparesis of the right 
upper and lower extremities, and right 
inguinal hernia since May 2008.  After 
securing any necessary release, the AMC/RO 
should obtain those records not on file.

At a minimum, the record should reflect 
follow-up on the Veteran's account of 
treatment from Dr. K and through the VA.

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to determine the 
current nature and severity of his service-
connected skin disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  
The AMC/RO's adjudication of the appeal 
should reflect consideration of whether a 
TDIU is warranted pursuant to the holding 
of Rice, supra.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in October 2008, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


